DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/24/2022. As directed by the amendment: claim(s) 1-4, 7, 9-10, 12-13, and 15 has/have been amended; claim(s) 5-6, 8, 11, 14, and 16-20 has/have been cancelled and new claim(s) 21-30 has/have been added. Thus, claims 1-4, 7, 9-10, 12-13, 15, and 21-30 are presently pending in this application.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
spray printing unit in claims 21-22,
laser unit in claims 21-24 and 26-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of claims 15 and 30 do not further define the steps of spraying and melting, from claims 9 and 26, by adding any additional action steps.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al (US 2015/0108695).
Regarding claim 1, Okada discloses a 3D printing device (Fig. 1 #1 stack forming apparatus) for producing a three-dimensional component from at least two different materials, the 3D printing device comprising: 
a spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device); 
and a laser unit (Fig. 1 #42 optical device), wherein the spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) is configured to spray the at least two different materials ([0022] and [0023]), and wherein the laser unit (Fig. 1 #42 optical device) is configured to connect sprayed-on material in an integrally joined manner by way of melting by means of a laser beam (Abstract ---"The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”), 
wherein the 3D printing device is configured to spray on, with the spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device), a metal powder as a first material and liquid plastic material as a second material in a first process ([0022] and [0023]), and to selectively melt, with the laser unit (Fig. 1 #42 optical device), at least portions of the sprayed-on first material in a subsequent second process (Abstract ---"The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”).
Regarding claim 22, Okada teaches the device as appears above (see the rejection of claim 21). and Okada further teaches wherein the 3D printing device includes a component platform (Fig. 1 #12 stage) for the three-dimensional component to be produced, wherein the electron beam unit and/or the laser unit (Fig. 1 #42 optical system ) and a print head (Fig. 1 #33 nozzle) of the spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device)is positioned above the component platform (Fig. 1 #12 stage).
Regarding claim 23, Okada teaches the device as appears above (see the rejection of claim 22) and Okada further teaches wherein the laser unit (Fig. 1 #42 optical system ) and the print head (Fig. 1 #33 nozzle) are each configured to move relative to the component platform a first spatial direction and a second spatial direction ([0031] lines 5-10 ---"The optical system 42 may be configured to comprise an adjustment device which can move the first lens 51, the second lens 52, the third lens 53, and the fourth lens 54 in two axial directions, more specifically, in directions that intersect at right angles with or intersect with an optical path.”), wherein the first spatial direction is substantially perpendicular to the second spatial direction.
Regarding claim 24, Okada teaches the device as appears above (see the rejection of claim 23) and Okada further teaches wherein the laser unit and the print head are configured to move relative to the component platform in a third spatial direction, wherein the third spatial direction is perpendicular with respect to the first and second spatial directions or the component platform is configured to move (Fig. 1 #12 stage; [0019] lines 2-3 ---" The moving device 13 is configured to be able to move the stage 12 in three axial directions.”) relative to the laser unit (Fig. 1 #42 optical system) and the print head (Fig. 1 #33 nozzle) along a the third spatial direction.
Regarding claim 26, Okada discloses a 3D printing method for producing a three-dimensional component formed of at least two different materials, the 3D printing method comprising: 
spraying a plurality of layers of a first material and a second material using a spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) (Abstract ---“The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”); 
and melting, using a laser unit (Fig. 1 #42 optical device), the plurality of layers of the first material and the second material such that plurality of layers of the first material and the second material are integrally joined ([0038] lines 5-8 ---"The melting device 45 uses the laser light 200 to melt the first material 121 and the second material 122 supplied onto the base 110a from the nozzles 33, and forms the layer 110b.”; Fig. 1 #45 melting device is a component of Fig. 1 #42 melting device.), 
wherein, in a first process, a metal powder as a first material and liquid plastic material as a second material are sprayed on, and in a subsequent second process, using the laser unit, at least portions of the sprayed-on first material are melted ([0038] lines 5-8 ---"The melting device 45 uses the laser light 200 to melt the first material 121 and the second material 122 supplied onto the base 110a from the nozzles 33, and forms the layer 110b.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) in view of Brandl et al (US 2013/0280547).
	Regarding claim 1, Okada discloses a 3D printing device for producing a three- dimensional component from at least two different materials, the 3D printing device comprising: 
a spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device); wherein the spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) is configured to spray the at least two different materials ([0022] and [0023]), wherein the 3D printing device is configured to spray on, with the spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device), a metal powder as a first material and liquid plastic material as a second material in a first process ([0020] lines 4-7 ---"More specifically, the nozzle device 14 comprises a first supply device 31 which can supply the first material 121, a second supply device 32 which can supply the second material 122, the nozzle 33 connected to the first supply device 31, the second supply device 32…”). 
However, Okada does not disclose an electron beam unit and wherein the electron beam unit is configured to connect sprayed-on material in an integrally joined manner by way of melting by means of an electron beam and to selectively melt, with the electron beam unit, at least portions of the sprayed-on first material in a subsequent second process. Okada does disclose a laser device which performs the claimed functions (Abstract ---"The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”). 
Nonetheless, Brandl teaches an electron beam which may be used to melt metal powder [0006] lines 10-16 ---"The basic principle of construction of a layer is performed by continuous local deposition of metal or a metal alloy in the form of powder or by melting a wire or rod made of the metal or metal alloy, so that the metal or metal alloy is melted and then cooled again by a movable heat source (e.g., a laser or electron beam or electric arc).”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D printing device of Okada by incorporating the electron beam (heat source) as taught by Brandl for the purpose of selectively melting powered material during the build process.
Regarding claim 2, Okada in view of Brandl teaches the device as appears above (see the rejection of claim 1), and Okada further teaches wherein the 3D printing device includes a component platform (Fig. 1 #12 stage) for the three-dimensional component to be produced, wherein the electron beam unit and a print head (Fig. 1 #33 nozzle) of the spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) are positioned above the component platform (Fig. 1 #12 stage) (Fig. 1 shows the laser unit (replaced by the by the electron beam of Brandl) and the nozzle are shown to be above the build platform.).
Regarding claim 3, Okada in view of Brandl teaches the device as appears above (see the rejection of claim 2), and Okada further teaches wherein at least one of the electron beam unit and the print head (Fig. 1 #33 nozzle) is configured to move relative to the component platform a first spatial direction and a second spatial direction ([0110] ---"In the examples described above, the stack forming apparatus 1 is configured so that the nozzles 33 and the stage 12 are movable. However, this is not a limitation. The stack forming apparatus may be configured so that the nozzles 33 alone or the stage 12 alone is movable.”), wherein the first spatial direction is perpendicular to the second spatial direction.
Regarding claim 4, Okada in view of Brandl teaches the device as appears above (see the rejection of claim 3), and Okada further teaches wherein the electron beam unit or the print head are configured to move relative to the component platform in a third spatial direction, wherein the third spatial direction is perpendicular with respect to the first and second spatial directions or the component platform is configured to move (Fig. 1 #12 stage; [0019] lines 2-3 ---" The moving device 13 is configured to be able to move the stage 12 in three axial directions.”) relative to the electron beam unit and/or laser unit and/or the print head along a the third spatial direction.
Regarding claim 9, Okada discloses a 3D printing method for producing a three- dimensional component formed of at least two different materials, the 3D printing method comprising: 
spraying a plurality of layers of a first material and a second material using a spray printing unit (Fig. 1 #33 nozzle with #31 first supply device and #33 nozzle with #32 second supply device) (Abstract ---“The nozzle is configured to selectively inject more than one kind of material to a target and to apply laser light to the injected material to melt the material.”); 
and melting, the plurality of layers of the first material and the second material such that plurality of layers of the first material and the second material are integrally joined, wherein, in a first process, a metal powder as a first material and liquid plastic material as a second material are sprayed on, and in a subsequent second process, at least portions of the sprayed-on first material are melted ([0038] lines 5-8 ---"The melting device 45 uses the laser light 200 to melt the first material 121 and the second material 122 supplied onto the base 110a from the nozzles 33, and forms the layer 110b.”). 
However, Okada does not disclose melting using an electron beam unit.
Nonetheless, Brandl teaches an electron beam which may be used to melt metal powder [0006] lines 10-16 ---"The basic principle of construction of a layer is performed by continuous local deposition of metal or a metal alloy in the form of powder or by melting a wire or rod made of the metal or metal alloy, so that the metal or metal alloy is melted and then cooled again by a movable heat source (e.g., a laser or electron beam or electric arc).”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the use of an electron beam (heat source) for melting as taught by Brandl for the purpose of selectively melting powered material during the build process.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) in view of Brandl et al (US 2013/0280547) as applied to claim 1, further in view of Chaffins et al (US 2018/0272607).
Regarding claim 7, Okada in view of Brandl teaches the device as appears above (see the rejection of claim 1), but does not teach wherein the spray printing unit includes a UV light emitter configured to cure the plastic material.
	Nonetheless, Chaffins teaches wherein the spray printing unit includes a UV light emitter ([0062] lines 13-15 --- The radiation source 34 may be attached, for example, to a carriage that also holds the inkjet printhead(s) 28.”; [0089] lines 13-16 --- In one example, any suitable source of radiation may be used to initiate curing, such as, for example, UV lamps, LED (light emitting diode) lamps, LEP (light emitting plasma) plasma torches, or lasers operating in the UV range.”) configured to cure the plastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D printing device of Okada in view of Brandl by incorporating the UV light emitter as taught by Chaffins for the purpose of initiating curing of the resin material.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) in view of Brandl et al (US 2013/0280547) as applied to claim 9, further in view of Vittimberga et al (US 10,513,081).
Regarding claim 12, Okada in view of Brandl teaches the method as appears above (see the rejection of claim 9), but does not teach wherein the spraying step includes surrounding the metal powder by the plastic material, such that during the melting step  a metal melt is generated using the electron beam unit, and wherein the metal melt is surrounded by a supporting structure formed by the plastic material.
Nonetheless, Vittimberga teaches wherein the spraying step includes surrounding the metal powder by the plastic material, such that during the melting step a metal melt is generated using the electron beam unit, and wherein the metal melt is surrounded by a supporting structure formed by the plastic material (Claim 1 ---“… depositing successive layers of the metal-filled plastic corresponding to the series of virtual cross-sections, and automatically fusing the successive layers of the metal-filled plastic to form the transaction instrument, wherein automatically fusing the successive layers comprises melting or sintering the metal-filed plastic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the spraying step as taught by Vittimberga for the purpose of forming a transaction instrument.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) in view of Brandl et al (US 2013/0280547) as applied to claim 9, in view of Nakano et al (US 2018/0243827).
Regarding claim 13, Okada teaches the method as appears above (see the rejection of claim 9), but does not teach wherein the metal powder includes an aggregate configured to alter  a flowability of the metal powder.
Nonetheless, Nakano teaches wherein the metal powder includes an aggregate configured to alter  a flowability of the metal powder ([0103] lines 1-3 ---" The material 11 may evaporate through melting or sintering with the laser beam L. The evaporated material 11 aggregates and forms fume F.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the aggregate material as taught by Nakano for the purpose of providing a flowable material.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) as applied to claim 21, in view of Chaffins et al (US 2018/0272607).
Regarding claim 25, Okada teaches the device as appears above (see the rejection of claim 21), but does not teach wherein the spray printing unit includes a UV light emitter configured to cure the plastic material.
	Nonetheless, Chaffins teaches wherein the spray printing unit includes a UV light emitter ([0062] lines 13-15 --- The radiation source 34 may be attached, for example, to a carriage that also holds the inkjet printhead(s) 28.”; [0089] lines 13-16 --- In one example, any suitable source of radiation may be used to initiate curing, such as, for example, UV lamps, LED (light emitting diode) lamps, LEP (light emitting plasma) plasma torches, or lasers operating in the UV range.”) configured to cure the plastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 3D printing device of Okada by incorporating the UV light emitter as taught by Chaffins for the purpose of initiating curing of the resin material.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) as applied to claim 26, further in view of Vittimberga et al (US 10,513,081).
Regarding claim 28, Okada teaches the method as appears above (see the rejection of claim 26), but does not teach wherein the spraying step includes surrounding the metal powder by the plastic material, such that during the melting step  a metal melt is generated using the laser beam unit, and wherein the metal melt is surrounded by a supporting structure formed by the plastic material.
Nonetheless, Vittimberga teaches wherein the spraying step includes surrounding the metal powder by the plastic material, such that during the melting step a metal melt is generated using the laser beam unit, and wherein the metal melt is surrounded by a supporting structure formed by the plastic material (Claim 1 ---“… depositing successive layers of the metal-filled plastic corresponding to the series of virtual cross-sections, and automatically fusing the successive layers of the metal-filled plastic to form the transaction instrument, wherein automatically fusing the successive layers comprises melting or sintering the metal-filed plastic.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the spraying step as taught by Vittimberga for the purpose of forming a transaction instrument.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US 2015/0108695) as applied to claim 26, in view of Nakano et al (US 2018/0243827).
Regarding claim 29, Okada teaches the method as appears above (see the rejection of claim 26), but does not teach wherein the metal powder includes an aggregate configured to alter  a flowability of the metal powder.
Nonetheless, Nakano teaches wherein the metal powder includes an aggregate configured to alter  a flowability of the metal powder ([0103] lines 1-3 ---" The material 11 may evaporate through melting or sintering with the laser beam L. The evaporated material 11 aggregates and forms fume F.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Okada by incorporating the aggregate material as taught by Nakano for the purpose of providing a flowable material.


Allowable Subject Matter
Claims 10 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest wherein the spraying step includes forming a supporting structure for a melt of sprayed-on material, wherein the melt is generated locally using the electron beam unit. 
The closest prior art would be Bumgardner et al (US 2015/0273583). Bumgardner teaches an inkjet printhead is configured to print build material and the inkjet printhead is configured to print support material. The UV curing lamp is configured to cure the build material and support material which binds the present layer to the workpiece. However, this is different from the claimed invention, where forming a supporting structure for a melt of sprayed-on material, wherein the melt is generated locally using the electron beam unit, is claimed.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose, teach, or suggest "wherein the 3D printing device is configured to spray on, with the spray printing unit, a metal powder as a first material and liquid plastic material as a second material in a first process, and to selectively melt, with the electron beam unit, at least portions of the sprayed-on first material in a subsequent second process." Examiner respectfully disagrees.
Okada teaches spraying both metal and plastic materials onto the platform, then melting the materials to form an object. Applicant uses the open ended transitional phrase “comprising,” which does not exclude both materials being melted in a subsequent step. 

Conclusion
Examiner would line to schedule a meeting to discuss any amendments to the claims that may place the claims in conditions for allowance.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761